 MISSOURI HEEL CO.481Missouri Heel Company,a Division of Ripley Indus-tries, Inc.andDistrict No.9, International Associa-tionofMachinistsandAerospaceWorkers,AFL-CIOandMold Making Shop Committee,Party in Interest.Case 14-CA-7206March 8, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn August 20, 1973, Administrative Law JudgeJames V. Constantine issued the attached Decision inthis proceeding. Thereafter, both Respondent andthe General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs, and finds ment in certain of Respondent'sexceptions. Accordingly, we adopt only so much ofthe Administrative Law Judge's rulings, findings, andconclusions as is consistent with our Decision andOrder herein.The Administrative Law Judge found that Respon-dent had violated Section 8(a)(1) of the Act byvarious conduct, and had not violated Section 8(a)(2)by other conduct. We agree with his finding of noviolation of Section 8(a)(2), but not with his findingsof 8(a)(1) violations.Respondent is engaged in the manufacture ofplastic shoe heels and related products. For manyyears, its production and maintenance employees,except for mold shop employees, have been repre-sented for collective-bargaining purposes by a localof the Boot and Shoe Workers International Union.For 10 years, from 1961 to 1971, the mold shopemployees were represented separately by a commit-tee of employees. The committee was formed in 1961by a group of mold shop employees, including SantoPuglisi, after Puglisi had obtained permission fromCarlGendece, plant superintendent, to "form ourown shop committee." The practice was for thecommittee annually to draw up proposals for wageand fringe benefits which were presented to Gen-dece, who transmitted them to Mr. Slosberg, Respon-dent's president. Slosberg would then make counter-proposals which the committee submitted to employ-ees for acceptance or rejection by secret ballot. If thevotewere favorable, which was usually the case,Respondent would write up the accepted terms in aso-called"Statement of Policy," which Slosberg209 NLRB No. 79would sign on behalf of Respondent, and thecommitteewould sign as representative of theemployees.In November 1971, Gendece asked Puglisi if thecommittee were going to negotiate with Respondentfor the coming year, 1972. Puglisi replied that thecommittee was no longer in existence inasmuch as noemployee was willing to serve on it. Gendece saidthatRespondent would have to negotiate with theemployees individually. Each employee was thenasked to approve Respondent's proposals by signingthe document embodying these proposals, and didso, after Respondent had explained to each employeethat because of Phase II wage and price controls,Respondent was restricted in what it could offeremployees in the way of improved wage and fringebenefits. In this manner the "Statement of Policy"for the period November- 15, 1971, through Decem-ber 31, 1972, was negotiated and approved byemployees of the mold shop.In December 1972, Respondent negotiated a newcollective-bargaining, contractwith the Boot andShoe Workers, effective from January 1, 1973, whichincluded improved hospital, surgical, and pensionplan benefits. On December 20, 1972, the ChargingParty,DistrictNo. 9, International Association ofMachinists and AerospaceWorkers,AFL-CIO,hereincalledDistrict9,fileda representationpetition seeking to represent a unit of all productionand maintenance employees. Because of the penden-cy of this petition, Respondent was in doubt as to thelegality of extending the improved benefits negotiat-ed with the Boot and Shoe Workers to the mold shopemployees as had been its practice in the past.However, on December 29, 1972, District 9 withdrewitsrepresentationpetition.Respondent receivednoticeof the withdrawal on January 3, 1973.Thereupon Respondent consulted its counsel aboutputting into effect for mold shop employees theimproved fringe benefits previously negotiated withtheBoot and Shoe Workers. Counsel advisedRespondent that the improved benefits should begranted because of past practice and the withdrawalof the petition. Thereupon, Mr. Slosberg assembledthemold shop employees, told them that District 9had withdrawn its petition, and announced that theimproved benefits which had been negotiated withthe Boot and Shoe Workers would be placed intoeffect for mold shop employees. During the course ofhis talk to employees, Mr. Slosberg assured them thatthey had the right to be represented by District 9 orany other labor organization. Mr. Slosberg also saidthat he was willing to meet and negotiate with theemployees through a committee, as had been done inthe past, or individually, or through a union.On January 4, 1973, Superintendent Gendece 482DECISIONSOF NATIONALLABOR RELATIONS BOARDcalled the shop employees together and told themthat Respondent was willing to offer each of them a30-cent-per-hour wage increase in addition to theimproved fringe benefits which Slosberg had grantedthe day before. Some of the employees, includingPuglisi and Leroy Schmaltz, stated that they de-served a little more. Gendece replied that he had noauthority to offer them more and they would have totalk to Slosberg if the wage offer he had made wasunsatisfactory.Gendece then said that obviously allof them could not go in to see Slosberg; they wouldhave to choose representatives. Schmaltz, who hadbeen on the committee in previous years, andWinfred Stafford volunteered to meet with Slosberg,and employees Allen Payne, Ken Erickson, and EdCover consented to Schmaltz and Stafford represent-ing them. Puglisi also volunteered to meet withSlosberg, but only to represent himself. This groupthen proceeded to Slosberg's office, where they werejoined by employee Caesar Tamburino, who volun-teered to represent the night shift. At the meeting inSlosberg's office, the men said that they wanted morethan the 30-cent-an-hour wage increase previouslyoffered them. Slosberg explained that he could notgive a larger wage increase because of Governmentlimitations. After some discussion, Slosberg agreed toPuglisi's proposal to add 5 cents an hour more for thelast 2 months of the contract year to make up for theloss caused the employees by the 2 months' longerduration of the preceding contract. Tamburino thensaid that the proposals would have to be submitted tothe employees for a vote. Tamburino conducted thevote among the night-shift employees, and Puglisiand Schmaltz among the day-shift employees. Thevotewas in favor of acceptance. On January 5,Puglisi and Schmaltz went to Slosberg's office, whereSlosberg asked them to sign an addendum to the1972 "Statement of Policy" embodying the newwages and fringe benefits effective for the 1973contract year. Schmaltz signed, but Puglisi hesitateduntilGendece explained that it was for Slosberg'spersonal files. Puglisi then signed. Later Tamburinoand Stafford also signed.Meanwhile,on January 4, 1973, District No. 9 fileda new representation petition seeking to representonly the mold shop employees. However, Respon-dent did not learn of this petition until 2:30 p.m. onJanuary 5, which was after the employees hadaccepted Respondent's contract proposals. On Janu-ary 10, Respondent put into effect the increasedwage rates and benefits set forth in the addendum.TheAdministrativeLaw Judge's Findings of8(a)(1) ViolationsA.Threatening EmployeesWith Loss ofEmploymentEmployee Cover testified that on January 3, 1973,Mold Shop Foreman Svoboda came to him at hiswork place and in the course of a conversation said:"If the union gets in, we will all not be working here.Possibly you will. But I won't myself. I probablywon't myself because Bobby Slosberg doesn't carewhere he gets his molds made." Employee Payne alsotestified that Svoboda had told him the same daythat Slosberg was disappointed that the mold shopemployees hadn't come to him first and that Slosbergdidn't care where he had his molds made. Paynefurther testified that it was not unusual for Respon-dent to have its molds made elsewhere and that hedid not consider Svoboda's remark to him a threat.The Administrative Law Judge found that Svoboda'sstatements to Cover and Payne constituted "a veiledthreat to cause employees loss of work in order todiscourage support or interest in unionism" and weretherefore unlawful.We agree with this interpretationof the Svoboda statement to Cover. While the matteris close, since the reference to loss of employment didnot refer directly to any loss of employment byCover himself, there is nevertheless inherent in it asuggestion that the future employment of bothsupervisors and unit employees would be put injeopardy. However, as the remark to Payne, unlikethe remark to Cover, made no reference to andcontained no reasonable implication of any possibleloss of employment, we do not agree that Svoboda'sstatement to Payne standing alone or in contextattained the level of a "veiled threat" to employmentin order to discourage support of a union.The Administrative Law Judge also found that atthemeeting of January 4, Superintendent Gendecetold the employees that if the wages of the mold shopemployees "got too high" Respondent would replacethem with machinists.He also considered this anunlawful threat violative of Section 8(a)(1). Thisfinding is based on an inaccurate summary of thetestimony of General Counsel witnesses Becquettand Payne. Becquett testified:He [Gendece] did make a point that themoldmaintenance men,that if the rate got too high theywould have to bring in a couple of machinists andlet them do the work. [Emphasis supplied.]Payne testified:Q.Now, during this meeting with Gendece,didn't one of themold changerssay that he oughtto get the same price as a machinist? [Emphasis MISSOURIHEEL CO.supplied.]A.Could you rephrase that?Q. I said during that meeting with Gendece,didn't one of the changers,mold changerssay thathe ought to get the same price or wage as themachinist got? [Emphasis supplied.]A. I think they were wanting a raise . .. .Q. . Do you remember Gendece saying at thatmeeting if he had to pay that same wage rate asmachinists he would hire machinists because theycould do other work?A.He said something to that effect, yes.Mold changer or mold maintenance man is aclassification lower in skill than that of machinist,which is the other classification in the mold shop.The foregoing testimony of Becquett and Paynecorroborates Gendece's testimony that when a moldchanger asked him why a mold changer couldn'tmake as much money as a machinist, Gendecereplied that if he had to pay a mold changer thewages of a machinist, he would rather hire amachinist since a machinist could also do toolingwork.We find no unlawful threat in such statementby Gendece to a mold changer. It was a reasonableprediction based on objective economic fact and wastherefore lawful.B.Offers and Promises of BenefitsThe Administrative Law Judge found that onJanuary 5 Foreman Svoboda promised employeeCarrigan a raise "around contract time" and thatlater the same day Superintendent Gendece grantedCarrigan a 15-cent-an-hour raise every 45 days untilJuly, but added that if a union got in he would beobliged toeliminateCarrigan's classification becauseRespondent could not pay a ridiculous salary. TheAdministrative Law Judge found that Svoboda hadunlawfully promised a benefit, and that Gendece hadunlawfully granted a benefit and unlawfully threat-ened a lossof employment if a union got in. TheAdministrative Law Judge's finding is based on amisreadingof Carrigan's testimony. Carrigan testi-fied:Q.Mr. Carrigan, did you have a conversationwith the mold shop foreman, William Svoboda,on January 5, 1973?A.Yes, I did.****Q.Tell us, please, what was said?A.He came up to me and told me, "As youremember, I promised you a raise around con-tract time. Becquett was mistreating you by notgiving you a raise." I said, "yes, I remember. Iasked you about two months ago for a raise andyou told me to wait until contract time was483coming up." I told him that was one of thereasons I would like to have a union because in aunion, it would state in a union contract when Iwould be qualified for a raise and when I wouldget it.He told me that the union wouldn't haveanything to do with the qualifications for a raise.That was about all that was said at that time.Carrigan's testimony thus shows that he had beenpromised a raise at least 2 months before January 5,at a time when there was unquestionably no unionorganizingactivity.Carrigan further testified:Q.Thesame day,Mr. Carrigan,did you havea conversation with Mr.Gendece?A.Yes, I did.Q.Would you tell us, please, what was said?A.He showed me a slip of paper showing mewhere I would get a 15-cent raise from everymonth and a half starting from January until Julythen he told me that I would get-at vacationtime he would talk to me again about bringing meup to top pay.Q.Was anythingelse said?A.He told me if the union did not get in now,but got in at a later date, he would have toeliminate my classification because he could notpay a ridiculous salary.Carrigan's testimony thus also shows that Gendece'sgrant of a wage increase was in accordance with thepromise made to him 2 months earlier that he wouldreceive a wage increase "around contract time." Theimplementing of this promise, made at a time whenthere was no union organizing activity, was thereforenot unlawful.However, we do consider unlawful Gendece'sstatement that if the union got in later, he wouldhave to eliminate Carrigan's classification because hecould not pay a ridiculous salary. We find the threatto eliminate Carrigan's classification if the unioncame in to be violative of Section 8(a)(1), despite the"ridiculous salary" reference.The Administrative Law Judge found that Presi-dent Slosberg's January 3, 1973, explanation of theautomatic benefits to which the mold shop employ-ees were entitled, i.e., life insurance,medical insur-ance,and pension benefits negotiated for theremainder of the plant employees, violated Section8(a)(1) "in view of the fact that District No. 9 wascontemporaneously conducting its organizationaldrive ...." There are at least two objections to thisfinding. In the first place, on January 3, Respondent 484DECISIONS OFNATIONALLABOR RELATIONS BOARDhad been informed that District No. 9 had with-drawn its representation petition seeking to representthe plant's production and maintenance employees.Itwas not until January 5 that Respondent becameaware that District No. 9 had filed a new petitionseeking to represent a unit limited this time to moldshop employees. There is no evidence that, despitethe withdrawal of the first petition, Respondent wasaware on January 3 that District No. 9 was engagedin a new organizing campaign among the mold shopemployees. Accordingly, Respondent could not havebeen influenced in extending additional fringebenefits to mold shop employees by any contempora-neous organizing campaign among such employees.In the second place, in extending to mold shopemployees the improved fringe benefits negotiatedwith the Boot and Shoe Workers for other pro-duction and maintenance employees, Respondent wasmerely following its past practice of putting intoeffect for the mold shop employees benefits previous-ly granted to other plant employees. In view of theforegoing, we find no violation of Section 8(a)(1) inPresident Slosberg's January 3 announcement ofimproved life insurance,medical insurance, andpension benefits for mold shop employees.Similarly, we reject the Administrative Law Judge'sfinding that Superintendent Gendece's offer of a 30-cent-an-hourwage increase to the mold shopemployees on January 4 violated Section 8(a)(1). TheAdministrative Law Judge based this finding on thealleged fact that it "occurred at a time when DistrictNo. 9 was attempting to organize the mold shopemployees . . . ." As set forth above, however,Respondent was not on notice, on January 4, thatDistrictNo. 9 was engaged in an organizationalcampaign among the mold shop employees. Hence,this factor could not have influenced the decision togrant the 30-cent-an-hour wage increase.C.Grant of BenefitsThe Administrative Law Judge found that the wageincreases granted to employees on January 4, 1973,were intended "to discourage interest in a union andviolated Section 8(a)(1) of the Act." The evidencedoes not justify the inference drawn by the Adminis-trative Law Judge. On January 4, Respondent wasunaware that a question of representation existedwhich could be affected by the grant of wageincreases.DistrictNo. 9's representation petitionfiled in December had been withdrawn to Respon-dent's knowledge. Respondent did not become awareof the filing of the more restricted representationpetition until the afternoon of January 5. Respon-dent's wage increase offer was also consistent with itspast practice. Under these circumstances, we rejecttheAdministrative Law Judge's conclusion that thegrant of the increase was intended to discourageinterestin a union.Consequently, we find that thegrant of these benefits was not unlawful.D.Urging Employees To Form Their OwnCommitteeThe Administrative Law Judge found that Presi-dent Slosberg's remark to employees in his January 3speech, "If you would like to get a committeetogether like we have done in the past, come up withsome proposals, we would be willing to listen toyou," constituted an attempt to revive the committeeand to "deter their interest in a union." However, justas in the case of our findings as to Respondent'spromises, offers, and grants of benefits, we find thatSlosberg's statement was in conformity with pastpractice and a practicable suggestion as to how todeal with the employees' wage and benefit problems.DistrictNo. 9 had withdrawnitsrepresentationpetition, the organizational campaign had presuma-bly ceased, and Respondent was therefore free tobargain with the employees. Under these circum-stances,we find that Slosberg's suggestion was areasonable and feasible method for negotiating withthe employees, not an attempt to deter their interestin a union.It is significant in this connection that theAdministrativeLaw Judge rejected the GeneralCounsel's contention that Respondent assisted ordominated the committee in violation of Section8(a)(2) of the Act. Accordingly, we find that, by theforegoing statement of President Slosberg, Respon-dent did not violate Section 8(a)(1).The Administrative Law Judge also found thatSuperintendent Gendece's remark to employees onJanuary 4 that, if they weredissatisfiedwith the 30-cent-an-hour wage increase he was proposing, theyshould form a committee to see Slosberg, violatedSection 8(a)(1), because it was "interfering with thestatutory right of employees to have a unionrepresent them by practically forcing them toreanimate [sic] the old Committee. . . ." We findthis remark of Gendece no more coercive or unlawfulthan President Slosberg's related statement on thesame subject on the previous day and for the samereasons.E.Encouraging or Compelling Employees ToSign a Collective-BargainingAgreementThe Administrative Law Judge found, contrary tothe contention of the General Counsel, that employ-eesPuglisiand Schmaltz voluntarilysigned the"Statement of Policy"as requestedby PresidentSlosberg.However, he also found thatPuglisi wasinduced tosign the statement"because it was MISSOURI HEEL CO.misrepresented to him that this instrument was forSlosberg'spersonal file."By resorting to suchmisrepresentation, the Administrative Law Judgeconcluded, "respondent at least interfered withPuglisi's right to decide whether he wished to berepresented by a union to negotiate a collectivebargaining contract for him." He found that by thisconduct Respondent violated Section 8(a)(1).Wereject this finding. Schmaltz, Puglisi, and the rest ofthe employees had voted to accept the proposalsembodied in the "Statement of Policy." Puglisi hadsigned similar statements in the past and knew theirimport. Hence, Respondent's misrepresentation wasof slight, if any, significance. It certainly does not riseto the level of a violation of the National LaborRelations Act.CONCLUSIONS OP LAW1.DistrictNo. 9 and the Committee are labororganizations within the meaning of Section 2(5) ofthe Act.2.Respondent is an employer within the meaningof Section 2(2), and is engaged in commerce asdefined in Section 2(6) and (7) of the Act.3.By (a) threatening to cause employees to losework and to eliminate the mold changer classifica-tion in order to discourage interest in or support ofDistrictNo. 9 or any other labor organization and(b) by threatening to have its molds made elsewhereif the employees selected District No. 9, Respondenthas engaged in unfair labor practices condemned bySection 8(a)(1) of the Act.4.The above-described unfair labor practicesaffect commerce within the meaning of Section 2(6)and (7) of the Act.5.Respondent has not committed any otherunfair labor practices alleged in the complaint.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices,we shall order it tocease and desist therefrom and take certain affirma-tive action which will effectuate the policies of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,MissouriHeelCompany, a Division of RipleyIndustries, Inc., St. Louis,Missouri, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to cause employees to lose work485and to eliminate the mold changer classification inorder to discourage interest in or support of DistrictNo. 9 or any other union.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Post at its premises at St. Louis, Missouri,copies of the attached notice marked "Appendix." ICopies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by an authorized representative of Respon-dent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot found herein.IIn the event that thisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing anOrderof theNational LaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe herebynotify our employees that:WE WILL NOTthreaten to cause employees tolosework and to eliminate the mold changerclassification in order to discourage interest in orsupport of District No. 9, International Associa-tionofMachinists and AerospaceWorkers,AFL-CIO,or any other union.WE WILL NOTin any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed to them inSection 7 of the NationalLaborRelations Act.All our employees are free to become or remain, orto refuse to become or remain,members of DistrictNo. 9, International Association of Machinists andAerospace Workers,AFL-CIO,or any other union. 486DECISIONSOF NATIONALLABOR RELATIONS BOARDMISSOURI HEELCOMPANY, A DIVISION OFRIPLEY INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulvard, Room 448,St.Louis,Missouri 63101, Telephone 314-622-4167.DECISIONSTATEMENT OF THE. CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisisan unfairlabor practicecasebrought under theprovisions of Section 10(b) of the National Labor Rela-tionsAct, herein called the Act (29 U.S.C. 160(b). It wascommenced by a complaintissuedon February 27, andamended on March 20, 1973, by the General Counsel oftheNational Labor Relations Board, herein called theBoard, through the Regional Director of Region 14 (St.Louis,Missouri),naming asRespondent Missouri HeelCompany, a division of Ripley Industries, Inc. It alsonames,as Party in Interest, Mold Making Shop Commit-tee. Said complaint is based on a charge filed on January13, 1973, by District No. 9, International Association ofMachinists and Aerospace Workers, AFL-CIO, hereincalled District No. 9.Essentially the complaint as amended alleges thatRespondent violated Section 8(a)(1) and (2), and that suchconduct affects commerce within themeaningof Section2(6)and (7). of the Act. Respondent has answeredadmitting certainallegationsof the complaint but denyingthat it engaged in any unfair labor practices.Pursuant to due notice this case came on to be heard,and was tried before me, on May 22 and 23, 1973, at St.Louis,Missouri. All parties except the Partyin Interestwere represented at and participated in the trial, and hadfull opportunity to adduce evidence, examine and cross-examine witnesses,file briefs, and presentoral argument.Certain motions of Respondent to dismiss were denied atthe trial.Briefshave been received from the GeneralCounsel and the Respondent.This case presents the issues of whether Respondent: (a)threatened employees with loss of employment to discour-age interestin or support of said District No. 9; (b) offeredand promised benefits to employees to prevent unionorganization or to abandon union activities; (c) urgedemployees to form their own committee in order todiscourage their union activities; (d) encouraged andcompelled employees to sign a statement of policypurporting to be a collective-bargaining agreement in orderto discourage their union activities; (e) granted benefits toemployees to discourage their union activities; (f) threat-ened an employee with loss of employment if he supportedDistrict No. 9; and (g) assisted, dominated, contributed tothe support of, and interfered with the administration of,Mold Making Shop Committee.Upon the entire record in this case, and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.AS TO JURISDICTIONMissouri Heel Company, a division of Ripley Industries.Inc.,la Delaware corporation, is engaged at St. Louis.Missouri, in manufacturing and nonretail selling of plasticshoe heels and related products. During the year 1972 itpurchased goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were delivered to it directly from points located outside theState of Missouri. I find that it is an employer within themeaning of Section 2(2) and that it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assertjurisdiction over it in this proceeding.It.THELABOR ORGANIZATIONS INVOLVEDDistrict No. 9 and Mold Making Shop Committee eachisa labor organization as defined by Section 2(5) of theAct. Said Mold Making Shop Committee is hereaftercalled the Committee.III.THEUNFAIR LABOR PRACTICESA.General Counsel's EvidenceItwas stipulated that in the past Respondent has dealtwith the Committee for the mold shop employees. It wasfurther stipulated that the Boot and ShoeWorkersrepresents the remainder of the plant.Santo Puglisi, a toolmaker in Respondent's machine ormold shop, gave testimony which may be condensedsubstantially as follows. The Committee was first formed in1961 by a group of mold shop employees, which includedPuglisi, after he asked Carl Gendece, the plant superin-tendent, for and obtained permission to "form our ownshop committee." Thereafter the Committee annually"drew up proposals" on wages and benefits which itpresented toGendece.ThenGendece brought suchproposals to Vice President Slosberg. A few days laterSlosberg informed the Committee what the Respondentwas going to offer on such proposals. Then the Committeetook a vote, by written ballot, among the mold shopemployees to ascertain whether they desired to accept orreject the Company's offer. "Usually we would accept it."After the Company's offer was accepted it was written outin a so-called "statement of policy."IThis isthe name of Respondent as amended at the tnal MISSOURIHEEL CO.Such practice of the Company's dealing with theCommittee has been continued since 1961. In November1971,Gendece asked Puglisi if it would deal with theCompany in the coming year. Puglisi replied that theCommittee no longer existed because no one was willing toserve on it. This caused Gendece to remark, "I guess wewill have to negotiate with each [employee] individually."Following this negotiations were made by the Company onan individual basis with each employee in the mold shop.Then each employee was asked to "initial a scratch piece ofpaper approving what the company's proposal was."Pughsi initialed it in November 1971.In the fall of 1972 the Machinists Union attempted toorganize themold shop employees and filed an RCpetition.On January 4, 1973, William Svoboda, Respon-dent's mold shop foreman, showed Puglisi a letter from theNLRB stating that the Machinists Union had withdrawnits said RC petition to have an election to represent themold shop employees. About 2 p.m., on the same daySuperintendentGendece spoke to the assembled moldshop employees offering them an increase in wages of 30cents an hour and greater insurance benefits. Puglisi andSchmaltz each stated that he "deserved a little bit more."Thereupon Gendece replied that those not satisfied withhis proposal would have to request a greater raise fromVice President Slosberg. Consequently, Puglisi, Schmaltz,and Stafford, another mold shop employee, asserted theywould call upon Slosberg for a larger increase.About 3:50 p.m. on said January 4 Gendece told Puglisito see Slosberg. However Gendece told the other moldshop employees that if Puglisi did so that the latter "isgoing to represent all of you." But when Puglisi insisted hewas representing himself only Gendece agreed. ThenPuglisi and employee Tamburino went to Slosberg's office.Slosberg told them his hands were tied and that he couldnot exceed the 5.5 percent frozenlimit,and added that hedesired to continue with an annual "statement of policy"as followed in the past. After some discussion Slosberggave a 5-cent-an-hour increase to the mold shop employeesbut only for the previous 2 months.The next day, January 5, William Svoboda, the moldshop foreman, told Pughsi that the night shift in the moldshop had rejected the Company's offer mentioned above,but the night foreman accepted it. About 9 a.m. Svobodaasked Puglisi to go to Slosberg's office.When Puglisiarrived there he found employee Schmaltz already there.Slosberg told them that the insurance benefits hadimproved and suggested they telephone the insurancecompany to have these benefits explained. Puglisi did so.Then Slosberg made 10 written amendments to theCompany's latest "statement of policy" and asked Puglisiand Schmaltz to sign such amended statement. Schmaltzsigned but Puglisi refused. Soon thereafter Puglisi signedafter being assured by Gendece that such statement wasfor Slosberg's "personal files." (See Joint Exh. 5.)On cross-examination Puglisi said that the benefitsdescribed by Slosberg at the meeting of January 1973 werecompanywide, that they had been "worked out for theBoot and Shoe Workers," and that whenever any improve-ments are negotiated with the Boot and Shoe Workers"they are tendered automatically to the machine shop."487This also occurred in 1973. He also conceded that he,Schmaltz, and Tamburino conducted the vote on thequestion of whether the first and second shift of the moldshop would accept the Company's 1973 proposals.Another witness for the General Counsel is AlphonsusCarrigan. An adequate synopsis of his testimony follows.Carriganisa mold maintenanceman on the first shift ofthe toolroom or the mold machine room. On January 5,1973, his foreman, William Svoboda, mentioned to himthat Carrigan had been promiseda raise "aroundcontracttime."When Carrigan replied that it was desirable to havea union becausethe collective-bargainingcontract wouldbe explicit as to when he would qualifyfor a raise,Svobodainsisted"that the union wouldn't have anything to do withthequalifications for a raise." Later that day PlantSuperintendent Gendece informed Carrigan that the latterwould receivea 15-cent-an-hour raise every month and ahalf until July. However, Gendece added that "if the uniongot in at alater date he [Gendece] would have toeliminate my [Camgan's] classification becausehe couldnot pay a ridiculous salary."Gerard T. Becquett, a moldmaker in the machine shop ortoolroom, also testified. His evidence may be abridged asfollows. On January 3, 1973, Mold Shop Foreman Svobodatoldhim that District No. 9 of the Machinists hadwithdrawn its RC petition to represent the mold shopemployees and that Slosberg, Respondent's vice president,would speak to such employees. Later that day Slosbergaddressed said employees. Svoboda and Plant Superin-tendent Gendecewere alsopresent.After informing themen that District No. 9 had rescinded its RC petition,Slosberg said that he was "perfectly within our rights totalk to you"as a resultof such recall. Continuing he toldthem that they were "already automatically covered" by anincrease in the amountof insuranceand pensionbenefits,the provisions of which he outlined to them, and suggestedthat "if you would like toget a committeetogether like wehave done in the past, come up with some proposals, wewould be willing to listen to you." He also stated that theywere free to belong to District No. 9 or any union and "didhave a right to representation." He also said they could"not select a union." Then some employees asked Slosbergquestionsconcerninggrievances.To them he answeredthat they could come to him about such matters but hepreferred that "it went through channels, Mr. Svoboda andMr. Gendece first." Slosberg also answered questions putto him about the insuranceand pensionbenefits.The next day, January 4, Plant Superintendent Gendecespoke to the mold shop employees in a group. He toldthem that since no one had submitted any proposals onbehalf of such employees he suggested that "Bobby's," i.e.,Slosberg's, offer was a fair one. This offer comprised a 30-cent-an-hourincreasein pay and increasedinsurance andpension benefits. Becquett,Puglisi, and Schmaltz said theywould like to receive "more money." Following thisGendece inquired whether any of the men had anygrievances.Some asserted that they had and made"demands." Finally, Gendece insisted that if the mold shopemployees "got too high . . . a rate" Respondent wouldreplace them with machinists to do the work.Later that day, January 4, Gendece again spoke to the 488DECISIONS OF NATIONALLABOR RELATIONS BOARDmold shop employees, this time informing them that"somebody has to go in and talk to Bobby [Slosberg].Somebody has to represent the people." Becquett repliedthathewould not have anything to do with suchrepresentation. At this point Gendece said to employeesStafford and Puglisi that "someone would have to go inand talk to Mr. Slosberg." Puglisi responded that he"would go in, but strictly for" himself. Soon thereafteremployees Schmaltz, Stafford, Puglisi, and Tambunno"headed for the office" of Slosberg, but no employeescommented on this.A conspectus of the testimony of Edward Cover, amachinist in Respondent's mold making shop, is set forthat this point. On January 3, 1973, Mold Shop ForemanSvoboda told Cover that District No. 9 of the MachinistsUnion had withdrawn its RC petition, and that, as aconsequence, Svoboda was free to talk to the employees.Continuing, Svoboda commented that "if the union gets inwe will all not be working here. Possibly you will . . . Iwon't,myself . . . because Bobby Slosberg doesn't carewhere he gets his molds made."Later that day Vice President Slosberg spoke to theassembledmoldmaking shop employees. Among otherthings he described to them the enhanced benefits theywould receive from the Company's improved hospitaliza-tion and pension programs. Plant Superintendent Gendecethen told the men that if they harbored any grievances theyshould "consult with him first" concerning them "and thengo up the ladder . . . in the office" of Vice PresidentSlosberg.Finally,Gendece closed by saying "Let's gettogether and get this settled because Bobby [Slosberg] hasto leave town in a few days."Gendece again spoke to the assembled mold shopemployees the next day, January 4. On this occasion heannounced that Slosberg offered to give a 30-cent-an-hourraise and requested the men to "get together and settle[this] before Bobby [Slosberg] had to leave town." ThenGendece asked the men to select a committee to call onSlosberg. Puglisi stated he would see Slosberg for himselfbut not as a member of a committee. Later that afternoonCover observed employees Puglisi, Tambunno, andSchmaltz proceed "towards the office" of Slosberg.Anothermeeting of the moldmaking shop men wascalled by Gendece. Addressing them he requested that theyvote on Slosberg's offer of a 30-cent-an-hour augment inwages. A vote was then taken and it resulted in a decisionto accept said offer. This increase was reflected in Cover'snext paycheck.Another witness for the General Counsel is James Payne,a moldmaker in the machine shop, also known as the moldshop or toolroom, of Respondent. His testimony may beadequately condensed as follows. On January 3, 1973,Mold Shop Foreman William Svoboda told Payne thatRespondent's vice president, Slosberg, was disappointedthat the mold shop employees "didn't come to him[Slosberg] first," but that "Slosberg didn't care where hegot molds made." Svoboda also mentioned that DistrictNo. 9 had withdrawn its RC petition. Payne testified it wasnot unusual for Respondent to have molds made else-where.Later that day Slosberg addressed the mold shopemployees.Mold Shop Foreman Svoboda and PlantSuperintendent Gendece were also present. After relatingthatDistrict No. 9 of the Machinists Union had withdrawnitsRC petition he declared that he would not pay a"fantastic price to keep the union out." He also assured themen that they were free to have a union or none and thathe could not stop them from getting one if they so desired.In addition he told them he would be willing to deal withthem individually or with their committee. Next heannounced that the Company's pension and hospitaliza-tionplanswould provide for increased benefits anddescribed such increases. Then Gendece suggested that theemployees form a committee to make known to Slosberg"what they wanted."The next day, January 4, Gendece addressed the moldshop employees. Foreman Svoboda also attended on thisoccasion. Although Gendece notified the employees thatSlosberg would offer them a 30-cent-an-hour raise, "themen didn't seem to be satisfied with this . . . and some ofthem wanted 35 cents or more on the hour," according toPayne. Continuing, Gendece suggested that the employees"get a committee together and present it to Mr. Slosberg ifwe wanted more money, because he [Gendece] couldn't doit."Employee Stafford and some others then said that each"would go in" for himself, and employee Erickson statedthat Stafford was authorized to speak for him. (Sometimelater Payne and the other mold shop employees received awage increase.) Finally, Gendece stated that if he had topay the men the same wage rate as a machinist he wouldhiremachinists to replace them because machinists coulddo other work.Leroy Schmaltz, a moldmaker in Respondent's machineshop,and the General Counsel's concluding witness,testified substantially as follows. On January 3, 1973, moldshop foreman William Svoboda spoke to Schmaltz andemployee Payne. After telling them that District No. 9 hadrescinded its RC petition he "mentioned something about$11 union dues" and that the petition could be "refiled at alater date."Early in the afternoon of said January 3 Vice PresidentSlosberg spoke to the mold shop employees, includingSchmaltz. Plant Superintendent Gendece and Mold ShopForeman Svoboda also attended this meeting. Aftermaking known to them that District No. 9 had withdrawnitsRC petition, Slosberg observed that he "realized thatthere had been some cards signed to take a vote on havingDistrict 9 represent" the employees. Then he "emphasizedthe fact" that employees had the right to be represented bya union; "his attorneys were not adviseable on this"; andtheRC petition could be refiled. Following this hedescribed the Company's enhanced insurance benefits andimprovements in the retirement plan. Slosberg concludedby assuring them that they could always "approach" himwith their grievances "but take it through a committee anduse your foreman and your supervisor approach."The ensuing day, January 4, Plant SuperintendentGendece spoke to the mold shop employees, one of whomwas Schmaltz. Also attending was Mold Shop ForemanSvoboda. Gendece "talked about" a 30-cent-an-hour raisein pay which he claimed "was under the 5.5 wage rate."When the men expressed dissatisfaction with this "offer," MISSOURIHEEL CO.Gendece advised them to see Slosberg if they sought alarger increase. Thereupon employees Schmaltz, Puglisi,and Stafford "went towards Slosberg's office ... on theway Tambunno came in."On January 5 Schmaltz, accompanied by employeePughsi, went to Slosberg's office. There they met Slosbergand Plant Superintendent Gendece. Soon Schmaltz andPuglisiwere "put on a telephone to listen to Mr.Tambunno agree to what the wage agreement was." ThenSlosberg asked Schmaltz and Pughsi to sign some docu-ment for his and Gendece's "record." Schmaltz "signedthree of them." Schmaltz characterized said document as"a policy statement on what the whole issue was all about,the hospitalization, the wages . . . it was the statementwhich contained improvements and benefits to be giventhe group." Slosberg had signed it ahead of Schmaltz.B.Respondent's DefenseRobert Slosberg is president and treasurer of RipleyIndustries, Inc. A division of said Ripley is Missouri HeelCompany (the Respondent herein). It is alleged in thecomplaint, and the answer admits, that Slosberg is vicepresident of Respondent. An adequate abridgment of histestimony follows. Respondent's "Statement of Policy ofMold Making Shop" for the period 1970 - 1971 expired thefirstMonday of November 1971. Thereafter "the employ-ees felt that they had no basic room for negotiations .. .due to the wage-price controls that were in effect at thetime . . . and could not get a committee together, did notwant a committee." Respondent also felt there was no needfor negotiations for a wage increase "because of thelimitationsof the wage-price controls." However, "allemployees were talked to" and were requested to "sign andacknowledge" a new "statement of policy" because of achange in dates and time length of "contract" (normally 12months but now a 13-1/2 month "contract").The new mold shop contract was executed for 13-1/2months to expire on the anniversary date of the existingpension and health benefits and the expiration date of theBoot and Shoe Workers Union contract. Said benefits werenegotiated with the Boot and Shoe Workers Union andwere incorporated into the contract with it. Employees inthe mold shop were then asked to sign the new mold shop"contract" which is designated as "Statement of Policy ofMold Making Shop." (See Joint Exh. 5.) Sixteen employeesdid sign it. This occurred after District No. 9 of theMachinists had withdrawn its RC petition.Further, Slosberg denied that, when he spoke to moldshop employees on January 3, 1973, that he told them thattheRC petition which had been withdrawn could be"resubmitted" later. But he acknowledged that he in-formed the employees that said petition had been with-drawn "without prejudice." He added that he also toldthem that "they still had a right to representation by alabor union"; that he was not going to deny them thatright;and they could "elect" not to have a union.Additionally, he denies that at said meeting he stated that"The question is what it would take to keep the union out,but I am not going to say that." Rather, he claims that hetold them, "I have lived with unions and I have livedwithout unions and I have no objection to them."489Although he denies that he requested the employees on thisoccasion to "get a committee together and come in to seeme," he admits that he told them that he was willing "tomeet with them in anyway theyso wished and if theywished it without union representation[he] would meetwith them individually,a committee as a whole, or acommittee representing the employees as we had in thepast."Moreover,Slosberg insisted that neither PlantSuperintendent Gendece nor mold shop foreman Svobodasaid anything at this meeting on January 3. Continuing,Slosberg denied that at said meeting he remarked that he"would not pay a fantastic price to keep the union out, orwords to that effect."Then Slosberg pointed out thatRespondent has recognized and bargained with Boot andShoeWorkers,AFL-CIO,since 1948 or 1950 for allemployees at the plant other than those in the mold shop.Slosberg's version of what occurred on January 5 is asfollows. Having with him "multiple copies of the statementfor signature,"he asked,without making any comments tothem,employees Puglisi and Schmaltz "to read andapprove."Immediately thereafter Slosberg"signed andpassed them to Mr.Schmaltz and Mr. Puglisi for theirsignatures."These two employees did sign without utteringany statements to Slosberg.Respondent's superintendent,Carl L.Gendece,testifiedsubstantially as follows. At a meeting held onJanuary 4,1973, for the mold making shop employees, he told themthat he was authorized to proffer them an increase in payof 30 cents an hour, but that if they desired a largeramount than that they would have to seek it from VicePresident Slosberg.However he also pointed out to them,"It is obvious we can't all go in.Who will go in and talk toMr. Slosberg?"Thereupon employee Schmaltz stated he"would go in and speak to Mr.Slosberg,"and employeePayne said that Schmaltz"could talk for him." Whenemployee Stafford said he"would go in" employeesErickson and Cover stated that Stafford could speak forthem.Then employee Puglisi said he "would go in."At this point Gendece received a telephone call whichtook him away from the meeting for between 5 and 10minutes. (On rebuttal employee Becquett testified for theGeneral Counsel"that at no time did Mr.Gendece answeror have any telephone conversation"during this meeting.Rather,Becquett insisted that "after the first meeting . . . Isaw [Gendece] leave the shop[for] . . . five to sevenminutes.")When he returned to the employees he askedthem,"Are you readyto go?"Then Gendece,Schmaltz,Puglisi,and Stafford walked towards Slosberg'soffice.Soon Tamburino approached Gendece and asked forpermission to "go in and talk for the night shift." But thelatter replied that he "had no authority, it would be up tothemen if they wanted [Tambunno]to represent them."Shortly after this Gendece, Schmaltz,Stafford,and Pughsientered Slosberg's office, and about 3 minutes laterTambunno joined them there.Gendece denies that on January 5 he told Puglisi thatTamburino was on the telephone or let Puglisi talk toTambunno on the telephone. In fact Gendece never spoketo anyone on the night shift about"the negotiations or avote"And Gendece denies(a) that he called Don Shippon January 5 concerning "some problem about the vote," 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (b) that he said he would call the night shift to"explain the settlement or something to that effect."Gendece admits that on January 10 (but not earlier inJanuary) he discussed with employee Carrigan, in thepresence of Foreman Svoboda, increases for Carriganevery month and a half until July. He also admits that onJanuary 4 he told Carrigan that he "wouldn't pay a certainamount, but could pay some other rate," and that if he hadto pay mold changers a machinists' wages he would ratherhave machinists, so that when mold work was slack hecould assign the machinists to perform tooling work. (Moldchangers are rated, according to Gendece, at a lower"skilled classification" than machinists.) But he denies thathe warned Carrigan that if the Union got in Gendecewould be forced to eliminate Carrigan's job becauseGendece would not pay a ridiculous amount in wages.Further, Gendece denies that he held two meetings ofemployees on January 4, claiming there was only one; hedid not address the employees after the telephone call onJanuary 4; neither on January 5 or any other day did heask the first shift in the mold shop to vote on Slosberg'soffer of a 30-cent-an-hour increase in wages; at themeeting of January 3 Slosberg, but not he, spoke to theassembled employees; and he was not present in Slosberg'sofficewhen the employees came to an agreement on awage and benefits increase.Concluding his testimony, Gendece stated that whenSchmaltz,Stafford,Puglisi,and Tamburino were inSlosberg's office, as above mentioned, Slosberg agreed togive them 5 cents an hour in addition to the 30 centsalready tendered to them, at the end of 2 months, but thatTamburmo insisted it would have to be voted on by themen. On this occasion Stafford commented that if he hadknown "it had to be taken back for a vote" he "wouldn'thave come in." Slosberg replied that it was "perfectly allright" for the employees in his office "to take it back to themen to do what they wished on it. They had plenty of timeto do it."C.Concluding Findings and DiscussionIn arriving at the findings made below I have beenguided by the following well-established principles of law.They are so basic that citation of authority thereon wouldbe superfluous. (a) The burden of proving the allegationsof the complaint rests upon the General Counsel, so thattheRespondent is not obliged to disprove any of saidaverments. (b) The noncrediting of some of Respondent'sevidence, or the failure of Respondent to establish one ormore of its defenses, does not amount to affirmativeevidencewhich will contribute towards sustaining theGeneral Counsel's case. Such so-called "negative evidence"cannot supply the proof necessary to establish theallegations of the complaint.From 1961 to 1971 Respondent's mold shop employeeswere represented by their own committee, known as theMold Making Shop Committee. Annually said Committeenegotiated collective-bargaining contracts, designated asStatements of Policy, with Respondent. (See Joint Exh. 4and pp. 14-15 of the tr.) In the fall of 1971 the employeesterminated said Committee because they lost interest in it,and Respondent then entered into negotiations with themold shop employees on an individual basis. (See JointExh. 5.) In late 1972 District No. 9, the Charging Partyherein, instituted a campaign to organize said mold makingshop and on December 20 of the same year filed an RCpetition. (See Joint Exh. 1.) Said petition was withdrawn onDecember 29. (See Joint Exh. 2.) A new petition was filedon January 4, 1973, and was received by Respondent thenext day. (See Joint Exh. 3.) Certain conduct of Respon-dent in early January 1973 is alleged to constitute unfairlabor practices.1.Threatening employees with loss ofemploymentOn January 3, 1973, Mold Shop Foreman Svoboda toldemployee Cover "if the union gets in we will not all beworking here. Possibly you will. I won't myself .. .because Bobby Slosberg doesn't care where he gets hismolds made." I find this is a threat to discharge employees,in order to discourage interest in or support of District No.9, forbidden by Section 8(a)(1) of the Act. The coercivecharacteristic of this threat is not neutralized by the fact,which I find, that Slosberg at times in the past didsubcontract some of the making of molds to outsiders. Onthe same day Svoboda told employee Payne that VicePresident Slosberg was disappointed that the mold shopemployees hadn't come to Slosberg first, and that Slosbergdidn't care where he had his molds made. I find this is aveiled threat to cause employees loss of work in order todiscourage support or interest in unionism and, as such,violates Section 8(a)(l) of the Act. And at the meeting ofJanuary 4 Superintendent Gendece announced that if thewages of the mold shop employees "got too high"Respondent would replace them with machinists to do thework. Gendece's contrary testimony is not credited. I findthat this is a threat to discharge mold shop employees ifthey insisted on having a union to obtain higher wages forthem, and that it violates Section 8(a)(1) of the Act.2.Offers and promises of benefitsOn January 3, 1973, Slosberg told mold shop employeesthat District No. 9 had withdrawn its RC petition and thatsaid Union might refile said petition. He also added that "Iguess the thing to say would be what it would take to keepthe union out" and that hewas not goingto pay a fantasticprice to keep the Union out. Testimony of Slosberginconsistent with the above is not credited. But I find thatsaid statements do not contain a promise or offer of benefitand, therefore.do not transgressthe Act.On January 5 Foreman Svoboda promised employeeCarrigana raise"around contracttime."Upon Carrigan'smentioning that a union would aid him in obtaining a raiseSvoboda rejoined that a union would not help him toqualify for a raise. Later that day Superintendent Gendecegranted Carrigan a 15-cent-an-hour raise every 45 daysuntilJuly, but added that ifa uniongot in he would beobliged toeliminateCarrigan'sclassificationbecauseGendece could not pay a ridiculous salary. I creditCarrigan on this aspect of the case. And I find that saidstatementsby Svoboda and Gendece amount to anunlawful promise (as to Svoboda) and a grant (as to MISSOURIHEEL CO.Gendece) of a benefit and also (as to both) a threat of lossof employment by Carrigan if a union got in.In thisJanuary 3 speech Slosberg also explained theautomatic benefits to which they were entitled; i.e., theywould receive the same benefits,such as life insurance,medical insurance,and pensions,negotiated for theremainder of the plant.In effect he was informing the moldshop employees that he was offering them benefits withoutthe need of a union to negotiate for such on their behalf. Ifind that such offer of benefits,in view of the fact thatDistrictNo. 9 was contemporaneously conducting itsorganizational drive,violates Section 8(a)(1) of the Act.On January 4 Superintendent Carl Gendece told themold shop employees that Respondent was offering them araiseof 30 cents an hour and augmented insurancebenefits.At thesame time Gendece asked them to mentiontheir grievances.Since this occurred at a time when DistrictNo. 9 was attempting to organize the mold shop employ-ees, I find that it constituted a promise of benefits tendingto undermine that union, and is forbidden by Section8(a)(1) of the Act.3.Grantsof benefitsWhen employees Schmaltz, Stafford, Puglisi, and Tam-burino, following Gendece's attempt to induce them to actas a committee for the mold shop employees,called onVice President Slosberg, the latter gave the employees anadditional 5 cents an hour for 2 months over and above the30 cents offered to them by Gendece. Also manyemployees received a 30-cent-an-hour raise. This is a grantof benefits to discourage interest in a union and violatesSection 8(a)(1) of the Act, and I so find.4.Urging employees to form their own committeeWhen he spoke to the mold shop employees on January3, 1973, Vice President Slosberg, among other things, toldthem, "If you would like to get a committee together likewe have done in the past, come up with some proposals, wewould be willing to listen to you." It is true that in thissamespeech Slosberg also stated that they were free tobelong to a union and "did have a right to representation."But I find that by urging them to deal with him through acommittee "like we have done in the past," when coupledwith his statements at the same time concerning improvedinsurance and pension benefits, persuades me, and I find,that he was attempting to revive the Committee and soughtto deter their interest in a union.I further find that thisutterance contravenes Section 8(a)(1) of the Act.At the meeting of January 4 Superintendent Gendecetold the employees that if 30-cent-an-hour increase was notadequate that the employees would have to seek a greateramount from Vice President Slosberg. But Gendeceinsisted that"when these fellows go in. they are going torepresent all of you . . . somebody has to represent thepeople." Gendece also asked the men to select a committeeto call on Slosberg if they wanted more money becauseGendece was powerless to offer them more than anincrease of 30 cents an hour.PatentlyGendece wasinterferingwith the statutory right of the employees tohave a union represent them by practically forcing them to491reactivate the old Committee,and I so find.I further findthat this transgresses Section 8(a)(1) of the Act.On the morning of January 5 Gendece requested themold shop employees to take a vote on Slosberg's offer of a30-cent-an-hour increase in wages.The General Counselcontends this request for a vote"unlawfully urged theemployees to bargain through the Committee and abandontheUnion." (See p.7 of his br.) But I find that this requestdoes not have the purposesuggestedby the GeneralCounsel.However,Ido find the 30-cent offer,as notedelsewhere herein,is a promise of benefit to sway employeesagainst a union,and, as such,violates Section 8(a)(1) of theAct.5.Encouraging or compelling employees to sign acollective-bargaining agreementOn January 5 employees Puglisi and Schmaltz were senttoVice President Slosberg's office.While in the officeSlosberg told them that the insurance benefits had beenimproved and had Puglisi telephone the insurance compa-ny to ascertain what they were. Then Slosberg asked thesetwo employees to sign the new statement of policy.Schmaltz complied but Puglisi balked.Then Puglisi signedwhen Gendece,the plant superintendent,who was alsopresent,insisted the document was for Slosberg's "personalfiles."Said statement of policy was in fact a collective-bargaining agreement. (See JointExh. 5.)Initially I find that neither Schmaltz nor Puglisi wascompelled to sign this statement of policy but that eachsigned voluntarily.It is true,and I find,not crediting anyevidence inconsistent with such finding,that Puglisi wasinduced to sign because it was misrepresented to him thatthis instrument was for Slosberg's personal files.However,by resorting to such misrepresentation Respondent at leastinterfered with Puglisi's right to decide whether he wishedto be represented by a union to negotiate a collective-bargaining contract for him.Hence I find that by thisactionRespondent violated Section 8(a)(1) of the Act.6.8(a)(2)violationsAlthough the Committee functioned from 1961 to the fallof 1971,nothing in the record warrants the conclusion thatRespondent either dominated or assisted it during thisperiod.And Ifurther find that the Committee did notoperate after the fall of 1971 because the employees felt itwas not needed in view of the wage freeze.Yet the GeneralCounsel argues that, since the record is silent "that theRespondent specifically communicated this position to theemployees or that the employees told Respondent that thiswas their feeling,"that this,coupled with the evidencerecitedabove in this Decision,"establishes that theRespondentby itsconduct controlled this Committee."(Seepp. II and 12 of theG.C. br.)Insofar as thiscontention is addressed to conduct of the employer morethan 6 months before the filing of the charge on January17, 1973,it is barred from consideration by the statute oflimitations.See Section 10(b) of the Act.To the extent that said contention is based on theconduct of the Respondent occurring during the 6 monthsimmediately precedingJanuary 17, 1973, 1find that such 492DECISIONS OFNATIONALLABOR RELATIONS BOARDconduct is not clothed with those qualities amounting tocontrol or domination of the Committee. Hence I find thatRespondent has not violated Section 8(a)(2) of the Act.Nevertheless I have found elsewhere above that some ofsuch conduct was condemned by Section 8(a)(1) of theAct.On this issue I find that Respondent did not onJanuary 4, 1973, as urged by the General Counsel on pp. 11and 12 of his brief, choose "the officers and representativesof this Committee . . . then . . . the Respondent . . . toldthe other employees that this chosen Committee or groupof representatives would in fact represent all of the moldshop employees." Rather I find that Respondent did nomore than suggest that the employees select a small groupto represent them but that the employees expressly rejectedthisproposal. It is my opinion, and I find, that thissuggestion contravenes Section 8(a)(1) of the Act, but,because it neither assists nor dominates the Committee, itdoes not compass results transgressing Section 8(a)(2) ofthe Act. In my opinion,University of Chicago Library,205NLRB No. 44, does not require a finding that Section8(a)(2)was violated. Accordingly, I recommend that thisbranch of the complaint should be dismissed for failure toprove it.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operation described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and that it takespecific action, as set forth below, designed to effectuatethe policies of the Act. Such affirmative action consists ofthe posting of an appropriate notice the form of which isrelated in the Appendix,infra.As the record does notdisclose that Respondent exhibited a general hostility tothe Act, I conclude that a broad remedial order against it isnot warranted.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.DistrictNo. 9 and the Committee each is a labororganization within the meaning of Section 2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2) and is engaged in commerce as defined inSection 2(6) and (7) of the Act.3.By (a) threatening to discharge employees andthreatening to cause them to lose work in order todiscourage interest in or support of District No. 9 or anyother union; (b) threatening to discharge employees if aunion represented them in the mold making shop; (c)promising and also granting employees increases in wagesand other benefits in order to discourage interest in orsupport of Distnct No. 9 or any other union; (d) urgingemployees in the mold shop to revive the Committee inorder to discourage their interest in an outside union; (e)misrepresenting facts to induce an employee to sign astatement of policy which was a collective-bargainingagreement;and (f) suggesting to moldmaking shopemployees to select a small group of such employees torepresent them rather than be represented by an outsideunion; Respondent has engaged in unfair labor practicescondemned by Section 8(a)(1) of the Act.4.The above-described unfair labor practices affectcommerce within the contemplation of Section 2(6) and (7)of the Act.5.Respondent has not committed any other unfairlabor practices alleged in the complaint.[Recommended Order omitted from publication.]